Citation Nr: 1221944	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a back disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, which denied the claims on appeal. 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in January 2010.  At that hearing the Veteran stated that he wished to withdraw his appeal of the issues of entitlement to service connection for disorders of the right wrist, right little finger, left eye, right hand, and left thumb.  A transcript of that hearing is of record.  Because the Veteran's statement was reduced to writing and incorporated into the record, the transcript has been accepted as the withdrawal of the Veteran's substantive appeal of the issues of entitlement to service connection for disorders of the right wrist, right little finger, left eye, right hand, and left thumb.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Board finds that the issues of entitlement to service connection for disorders of the right wrist, right little finger, left eye, right hand, and left thumb are no longer on appeal and are therefore, not listed above.  See Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007), citing Morris v. Principi, 239 F.3d 1292, 1296 (Fed.Cir.2001) (refusing to require the Board to explain its reasoning in the section of its opinion entitled "Reasons and Bases" rather than in the "Introduction").

In a May 2010 decision, the Board remanded the case regarding the back and bilateral knee disabilities service connection claims on appeal, in addition to an appealed claim for service connection for bilateral foot disorder (a claimed skin disorder involving the feet).  While the case was on remand, the Appeals Management Center (AMC), in Washington, DC, granted service connection for corns/calluses of the right foot and corns/calluses of the left foot, which constitutes a full grant of the claim for service connection for bilateral foot disorder.  Thus that claim is no longer on appeal and is not listed as an issue above.

The issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that a right knee disorder is related to service or to a service-connected disability.

2.  The preponderance of the competent evidence is against a finding that a left knee disorder is related to service or to a service-connected disability.

3.  The evidence does not show the presence of a back disorder.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated in service and may not be presumed to have been so incurred; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  A left knee disorder was not incurred in or aggravated in service and may not be presumed to have been so incurred; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  A back disorder was not incurred in or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA's duty to notify was satisfied by way of letters sent between April 2007 and May 2010.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  Review of the Virtual VA internet files does not show any additional VA medical records that are missing from the claims files.

The Veteran was afforded VA examinations regarding the claim on appeal.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issues as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from these examination are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veterans Law Judge (VLJ), which was conducted in January 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the January 2010 hearing, the VLJ discussed the elements that were lacking to substantiate the claims and the Veteran and his representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

II.  Merits of the Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
 
In addition, if a Veteran served 90 days or more, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, then such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service Connection for Right and Left Knees

The Veteran asserts that he has a right knee disorder resulting from service and that he has a left knee disorder that is secondary to the right knee disorder.  It should be noted that the Veteran does not claim, and the evidence does not suggest, that he has a left knee disorder due directly to any incident of service or began in service, but rather that the claimed left knee disorder is due to the right knee disorder.

Service treatment records reflect that the Veteran injured his right knee while wrestling in May 1966.  At that time X-ray examination revealed normal findings, and the diagnosis was "right knee injury."  A subsequent treatment record that month shows a complaint of continued right knee pain.  The reports of June 1968 medical history and medical examination at separation shows no report by the Veteran of any knee problems nor findings by the examiner of any knee condition on examination.

Private treatment records dated in June 2004 show complaints of left knee pain and swelling following an injury three days earlier when the Veteran twisted the left knee, and a diagnosis of left knee pain only.

A January 2005 VA treatment report reflects a complaint of bilateral knee pain and a diagnosis of knee pain due to osteoarthritis.  Subsequent VA treatment records list osteoarthritis among the Veteran's active problems, but do not specify the joint(s) involved. 

The report of a June 2010 VA examination of the knees shows that the examiner reviewed the claims file and summarized the material clinical record dated since during service.  The examiner noted in summary that the Veteran was first seen in service in May 1968 for complaints of right knee pain following an injury while wrestling.  X-rays showed no fractures then.  The Veteran was seen twice again that month for the right knee and not thereafter during service.  The examiner noted that the separation examination report contained no report of recurrent knee pain in the history or examination report.  The examiner noted that the Veteran made no claim for a right knee condition prior to January 2006, and that the Veteran reported an acute injury to the right knee in 1993.  The examiner noted that review of the service treatment records showed no history of injury to the left knee in service; and that the Veteran was seen recently (post-service) with a complaint of an acute twisting injury to the left knee.

The Veteran reported that his bilateral knee symptoms had become progressively worse in condition since onset.  He reported that his current treatment for the knee condition was that his activity was limited.  He reported that both knees had no deformity, incoordination, locking episodes, inflammation, or flare-ups; but did have pain, stiffness, repeated effusions, and affected the motion of the joint.  The Veteran reported that the right knee had the following symptoms: giving way, instability, weakness, decreased speed of joint motion, and episodes of dislocation or subluxation; whereas the left knee did not have these symptoms.

Examination included X-ray examination concluding with an impression of mild bilateral degenerative changes; minimal bilateral calcified atherosclerotic plaque; otherwise normal examination.  The report contains a diagnosis of: (1) internal derangement right knee with instability and degenerative joint disease, less likely than not due to any inservice injury to the right knee; and (2) degenerative joint disease, left knee, not due to or secondary to any knee condition having onset in service.  

As rationale for these opinions the examiner stated the following.  There was no evidence to support a claim that the right knee condition had onset in service.  The documented right knee injury appears to have resolved, based on the absence of evidence of recurring pain or other problems with the right knee during service, despite the numerous service treatment records for other minor conditions after the documented right knee injury.  On this basis, the examiner opined that the Veteran would have sought treatment if he had experienced recurrent knee impairment.  The examiner also noted that although the Veteran first made a claim to VA in 1977 for a skin condition, he did not claim a knee condition until 2006.  

The examiner also noted that there was no evidence of any chronic knee condition in service or complaints of such in the decade following service.  The examiner noted the Veteran's own report of an acute right knee injury in 1993.  The examiner opined that this was the cause of the current right knee condition.  Regarding the left knee claim, the examiner stated that there was no evidence of any left knee injury in service or of any recurrent or chronic left knee disability after service until the past decade.  The examiner opined that the left knee condition was consistent with normal aging.

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any right knee disorder or left knee disorder is related to service or to a service-connected disability.  The Veteran has diagnosed right and left knee disorders.  However, other than service treatment records showing treatment in May 1966 for a right knee injury, there is no clinical evidence of any subsequent treatment or complaints regarding the right knee for many years following service.  There is also no evidence of any left knee problem in service or until many years following service. 

In light of this clinical evidence, the VA examiner at the June 2010 VA examination of the knees opined that the diagnosed right knee disorder was less likely than not due to any inservice injury to the right knee; and that the left knee disorder was not due to or secondary to any knee condition having onset in service.  On review of this and the remainder of the medical records on file, the preponderance of the competent evidence is against a finding that a right knee disorder or left knee disorder is related to service or to a service-connected disability.  No post-service treatment record contains evidence linking any current left or right knee disorder to service.  There is no medical evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in service.  The only medical opinion on this matter is counter to the Veteran's claim.

Further, the issue of the etiology of the Veteran's right knee disorder and left knee disorder is beyond the competency of the Veteran as a lay person because it requires medical knowledge and training.  In this case, there is no medical evidence linking either of the diagnosed bilateral knee disorders to service or to a service-connected disability.  The Board does not question the Veteran's sincerity that he has such knee disorders that resulted from service or a service-connected disability.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  

Indeed, in Jandreau, the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Jandreau v. Nicholson, 492 F.3d at 1377.  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds the opinion given by VA examiner is more probative than the Veteran's statements regarding any continuity of symptoms as a basis for entitlement to service connection.  

In light of the foregoing, because the preponderance of the evidence is against the claims, service connection must be denied for a right knee disorder and for a left knee disorder. 

Service Connection for Back Disorder

The Veteran asserts that he has a back disorder related to service.  Importantly, although there is evidence of a cervical spine disorder, the Veteran is not claiming service connection for a cervical spine (neck) disorder.

Service treatment records reflect complaints of back pain at various times during service.  In November 1962 the Veteran was seen after he fell and injured his back, and had pain along the belt line of the back.  X-rays at that time were negative.  In July 1965 the Veteran was seen for complaints of back aches due to an injury to the back a week before.  He was seen again in August 1965 for lower back pain.

A June 1966 X-ray examination record contains a finding of minimal narrowing of L5-S1.  Another June 1966 treatment record shows that the Veteran reported low back pain and difficulty standing up.  That report contains an impression of sciatica pain.  A February 1967 treatment record shows that the Veteran was seen for complaints of recurrent back pain with radiation down the posterior aspect of the left leg.  The Veteran reported that he had a reduced range of motion.  The report contains a diagnosis of acute back strain.  A consultation sheet at that time contains a provisional diagnosis of acute strain versus disc.  

The reports of June 1968 medical history and medical examination at separation shows no report of any back problems nor findings of any back condition on examination.

VA treatment records show that the Veteran was seen in February 1984 for complaints of low back pain that started one week before.  The Veteran reported that he had injured his back three years before.  The diagnosis was low back pain.

Subsequent clinical records are silent for any further back-related complaints or findings.  On careful review of the remainder of the private and VA treatment records dated through 2010, the Board finds no diagnosis of any back disorder.  Review of the numerous lists of past medical history/active problems, findings from review of systems, and assessments, reveals no indication of a present chronic back condition on which to base entitlement to service connection for a back disorder.
 
Although the Veteran had been seen during service in the 1960s for complaints of back pain, he made no report of any problems in June 1968 at the separation examination and no back condition was found at that time.  Moreover, other than the VA treatment record in February 1984 when he was seen for complaints diagnosed merely as low back pain, no subsequent clinical records show any complaints of such, and no subsequent clinical record contains a diagnosis of a back disorder.  Thus, in summary, there is no competent evidence of a present back disorder.  Because there is no competent evidence of a present disability of the back, it is not necessary to address any question of etiology to include nexus with service.  

To the extent the Veteran claims service connection for a back disorder on the basis of any pain symptoms alone, the Board notes that pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, absent competent evidence of a present back disorder, service connection for a back disorder is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.



REMAND

In a September 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.  The RO notified the Veteran of the determination in a letter dated later that month.  In a March 2011 statement that was received that month, the Veteran notified the RO of his disagreement with that determination.  The Board considers the Veteran's March 2011 statement as a Notice of Disagreement with the September 2010 rating decision.  See 38 C.F.R. § 20.201 (2011).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran a statement of the case with respect to his claim challenging the RO's September 2010 rating decision that declined to reopen a claim for service connection for PTSD; to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


